Citation Nr: 0301895	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 RO decision which denied service 
connection for Meniere's disease.  In August 1999, the Board 
remanded the claim to the RO for additional development.


FINDING OF FACT

The veteran does not currently have medically diagnosed 
Meniere's disease.  Even if he has Meniere's disease, it 
began after service and was not caused by any incident of 
service.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1975 to June 1979.  His service medical records show 
that he had hearing loss and that he complained of ringing in 
his ears.  In December 1975, he complained of having dizzy 
spells for one week following having a cold for two weeks.  
The impression was viral syndrome.  On a July 1978 separation 
examination (although the veteran remained in service for 
almost a year thereafter), he denied a history of dizziness.

In July 1995, the RO granted service connection for hearing 
loss of the right ear and tinnitus.

VA outpatient treatment records show that the veteran was 
first treated for complaints of dizziness, "woozy spells," 
and vertigo in 1997.  He continued to be treated for such 
complaints in 1998.  The records show that he also complained 
of having some nausea.  Medical reports from 1997 and 1998 
show diagnoses of vertigo, disequilibrium, question of 
Meniere's disease and unsteadiness, doubt vertigo or 
peripheral vestibulopathy.

In March 1998, the veteran was given a VA ear examination.  
He indicated a 20 year history of hearing loss and tinnitus 
following working around jet airplanes and pressurization 
cabins in the military.  He also reported dizzy spells for 
the previous 10 years.  He indicated that he had nausea and 
vomiting with his dizzy spells.  Following physical 
examination, he was assessed with longstanding vertigo and 
tinnitus.  The examiner opined that this may be Meniere's 
disease, although the time scale was not consistent in that 
the veteran reported his dizziness as lasting from minutes to 
hours whereas Meniere's typically lasted for hours.  

In September 1998, the veteran appeared at a hearing before 
the RO.  He testified regarding his belief that his hearing 
loss and tinnitus shown during service were the first signs 
or symptoms of Meniere's disease.  He stated that he first 
began to experience dizziness in approximately 1983, as he 
had balance problems and difficulty being in high places.  He 
reported that he fell off his roof and injured his back in 
1997 after becoming dizzy.  He said that his vertigo, 
dizziness, and tinnitus symptoms had all gradually progressed 
over time.  He reported that he had been diagnosed with 
Meniere's disease in early 1997 at the VA hospital in 
Charleston.  

In an October 1998 letter, Gene Brown, M.D., stated that the 
veteran presented with a 2 year history of Meniere's disease 
and was service-connected for tinnitus.  He stated that the 
veteran had been followed for years in the ear, nose and 
throat (ENT) clinic for Meniere's disease.  He related that 
his symptoms began many years ago as tinnitus and vertigo 
while he was in the service from 1975 to 1979.  He reported 
that the diagnosis of Meniere's disease was not made until 
years later.  Dr. Brown related that it was his opinion that 
these early symptoms represented the beginning of the 
veteran's Meniere's disease.

In July 2000, the veteran was given a VA ear examination.  He 
complained of hearing loss, tinnitus, and dizziness.  
Following physical examination and testing, the examiner's 
impressions were high-tone sensorineural hearing loss with 
secondary tinnitus; and vertigo, possibly of central origin.  
The examiner stated that there was no evidence whatsoever of 
Meniere's disease or any specific inner ear disease as such 
producing the veteran's vertigo.

In March 2001, the veteran was given another VA ear 
examination.  He complained of unsteadiness and a floating 
sensation.  It was noted that he experienced hearing loss and 
tinnitus while in service, and developed dizziness and 
associated problems following service.  On physical 
examination, he was indicated to have a disturbance of 
balance but no active middle ear disease.  The examiner 
stated that whether the veteran had a peripheral or 
vestibular disorder or Meniere's disease was not clear.  It 
was noted that Meniere's disease had been suggested as an 
entity, but the examiner opined that the veteran's clinical 
presentation did not lean toward this diagnosis and noted 
that other examiners had refuted this diagnosis.  The 
examiner's diagnosis was unsteadiness of an undetermined 
etiology.  It was stated that there was possible metabolic, 
drug-induced, or other neurologic disease of undetermined 
etiology, but that Meniere's disease was probably not 
present.  Sensorineural hearing loss and tinnitus were 
diagnosed.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been given.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records from his 1975-1979 
active duty show that he had hearing loss and tinnitus while 
in service, and these conditions have since been service-
connected.  While in service in 1975, he complained of dizzy 
spells for one week following a cold, and there was an 
impression of viral syndrome.  He denied a history of 
dizziness on a 1978 examination.  His service medical records 
show no diagnosis of Meniere's disease.  At a later RO 
hearing, he reported his problems with dizziness started in 
1983, which is four years after service. 

Post-service medical records contain conflicting opinions 
regarding the existence and cause of Meniere's disease.

In his 1998 letter, Dr. Brown indicated his opinion that the 
veteran had Meniere's disease, and that the early symptoms of 
this disease were manifested while the veteran was in 
service.  However, two VA examinations given to the veteran 
subsequent to Dr. Brown's letter failed to diagnose Meniere's 
disease.  The 2000 VA examination found no evidence 
whatsoever of Meniere's disease, and the 2001 VA examination 
found that Meniere's disease was likely not present.  Given 
that the VA examinations are more recent to Dr. Brown's 
letter, and that the VA examiners were able to review the 
complete history, the Board finds these VA examinations to be 
more probative of the issue of whether the veteran currently 
has Meniere's disease.  The veteran has stated his belief 
that he has Meniere's disease and that such condition began 
while he was in service; however, the veteran is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). 
   
Upon consideration of the competent medical evidence of 
record, the Board finds that the veteran does not currently 
have an acceptable diagnosis of Meniere's disease.  In the 
absence of medical evidence of currently diagnosed Meniere's 
disease, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Moreover, event assuming that 
Meniere's disease currently exists, the weight of the 
credible evidence demonstrates it began after service and was 
not caused by any incident of service.

The Board concludes that Meniere's disease was not incurred 
in or aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).       


ORDER

Service connection for Meniere's disease is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

